[Cite as State v. Mathena, 2021-Ohio-3264.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                     Court of Appeals No. WD-21-025

        Appellee                                  Trial Court No. 2020CR0163

v.

Michael J. Mathena                                DECISION AND JUDGMENT

        Appellant                                 Decided: September 17, 2021


                                              *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Michael Mathena, appeals the judgment of the Wood County

Court of Common Pleas, convicting him following his guilty plea to one count of
menacing by stalking in violation of R.C. 2903.211(A)(2) and (B)(2)(e), a felony of the

fourth degree, and sentencing him to serve 18 months in prison. For the reasons that

follow, we affirm.

                         I. Facts and Procedural Background

       {¶ 2} On June 25, 2020, appellant was indicted on two counts of menacing by

stalking. The charges arose from appellant’s conduct in repeatedly driving by the home

of the victim B.T., driving by and staring down B.T.’s girlfriend, and sending lewd and

threatening text messages to B.T. Notably, appellant previously had been arrested for

stalking B.T. in 2011.

       {¶ 3} On December 11, 2020, appellant withdrew his initial plea of not guilty, and

entered a plea of guilty to one count of menacing by stalking in violation of R.C.

2903.211(A)(2) and (B)(2)(e), a felony of the fourth degree. In exchange for his plea, the

state agreed to dismiss the second count of menacing by stalking and to remain silent at

sentencing.

       {¶ 4} Following preparation of a presentence investigation report, sentencing was

held on March 9, 2021. At the sentencing hearing, B.T. spoke about how appellant, who

is 59 years old, has been stalking him for 12 years, going back to when B.T. was in high

school. According to B.T., appellant has driven past his home then texted him to tell him

what was going on inside, has looked through the windows, has sent pictures and text

messages, has taken pictures of him at wrestling tournaments, and has impersonated him




2.
to harass other classmates. B.T. stated that the stalking and harassment ended during

appellant’s prior probationary period, but has since started up again.

       {¶ 5} Appellant, speaking on his own behalf, offered that he did not know what it

was that made him behave in this manner. Appellant stated that it is something that he

cannot control, and that he would like a chance to receive counseling for it. Likewise,

appellant’s trial counsel urged the court to follow the recommendation of the doctor that

completed the mental health assessment as part of the presentence investigation report,

who recommended that appellant receive counseling, probation, monitoring, supervision,

mental health counseling, and anger management services.

       {¶ 6} Ultimately, upon considering R.C. 2929.11 and 2929.12, the statements

made at the sentencing hearing, the presentencing investigation report, and letters

submitted on behalf of appellant or the victim, the trial court sentenced appellant to serve

18 months in prison.

                                 II. Assignment of Error

       {¶ 7} Appellant has timely appealed his judgment of conviction, and now asserts

one assignment of error for our review:

              1. The trial court erred to the prejudice of appellant by imposing a

       maximum sentence that is not supported by law, instead of ordering

       community control sanctions.




3.
                                       III. Analysis

        {¶ 8} In his assignment of error, appellant argues that given appellant’s mental

health issues, his lengthy prior military service, his current employment, and his minimal

criminal record, the trial court should have imposed community control. Furthermore,

appellant argues that while his past conviction for menacing by stalking involved the

same victim, and that his repeated behavior is disturbing, appellant’s conduct does not

constitute the worst form of the offense, and thus the trial court should not have

sentenced appellant to the maximum prison sentence for a felony of the fourth degree.

        {¶ 9} We review criminal sentences under the standard set forth in R.C.

2953.08(G)(2). State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶

16. R.C. 2953.08(G)(2) allows us to “increase, reduce, or otherwise modify a sentence,”

or “vacate the sentence and remand the matter to the sentencing court for resentencing” if

we clearly and convincingly find either “(a) That the record does not support the

sentencing court’s findings under division (B) or (D) of section 2929.13, division

(B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section 2929.20 of the Revised

Code, whichever, if any, is relevant,” or “(b) That the sentence is otherwise contrary to

law.”




4.
       {¶ 10} Here, appellant does not argue that the record does not support the trial

court’s statutory findings listed under R.C. 2953.08(G)(2)(a).1 Rather, citing State v.

Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, appellant argues that the

record does not support a maximum sentence, and is thus contrary to law under R.C.

2953.08(G)(2)(b). In effect, appellant is asking us to substitute our judgment for that of

the trial court, and determine that something less than a maximum sentence is

appropriate. However, the Ohio Supreme Court has clarified that such an analysis is not

appropriate for appellate review. In State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729,

169 N.E.3d 649, ¶ 42, the court held that “[n]othing in R.C. 2953.08(G)(2) permits an

appellate court to independently weigh the evidence in the record and substitute its

judgment for that of the trial court concerning the sentence that best reflects compliance

with R.C. 2929.11 and 2929.12.” Therefore, we will not consider in this case whether the

facts supported imposing the maximum prison sentence as opposed to community control

sanctions.

       {¶ 11} Accordingly, appellant’s assignment of error is not well-taken.




1
  R.C. 2929.13(D), R.C. 2929.14(B)(2)(e), R.C. 2929.14(C)(4), and R.C. 2929.20(I), are
wholly inapplicable here. R.C. 2929.13(B) is relevant in that appellant was sentenced on
a fourth-degree felony. However, as appellant concedes, the presumption of community
control in R.C. 2929.13(B)(1)(a) does not apply because menacing by stalking is an
offense of violence as defined in R.C. 2901.01(A)(9)(a). Thus, pursuant to R.C.
2929.13(B)(2), in determining whether to impose a prison sanction for a felony of the
fourth degree, the trial court “shall comply with the purposes and principles of sentencing
under section 2929.11 of the Revised Code and with section 2929.12 of the Revised
Code.”


5.
                                       IV. Conclusion

         {¶ 12} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Wood County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Myron C. Duhart, J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




6.